Case: 15-60506   Document: 00513633799     Page: 1   Date Filed: 08/11/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals

                                 No. 15-60506
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 11, 2016

KRISTI DEARMAN,                                                   Lyle W. Cayce
                                                                       Clerk
             Plaintiff - Appellant

v.

STONE COUNTY SCHOOL DISTRICT,

             Defendant - Appellee




                Appeal from the United States District Court
                  for the Southern District of Mississippi


Before REAVLEY, JOLLY, and ELROD, Circuit Judges.
E. GRADY JOLLY, Circuit Judge:
      Kristi Dearman sued the Stone County, Mississippi, School District
under 42 U.S.C. § 1983, claiming the non-renewal of her teaching contract was
in retaliation for expressing her First Amendment support for a candidate for
school superintendent. Dearman further contends that her procedural due
process rights under the Fourteenth Amendment were ignored, saying that she
was deprived of a hearing to contest her discharge. The district court granted
summary judgment in favor of the School District. We affirm. Dearman has
not shown that her protected speech was the cause of her discharge. Nor has
she shown that she was denied adequate pre-termination process under the
Fourteenth Amendment.
     Case: 15-60506       Document: 00513633799         Page: 2     Date Filed: 08/11/2016



                                       No. 15-60506
                                              I.
       Dearman was an employee of the Stone County School District from
August 2002 until May 2013.             During 2011, while serving as a guidance
counselor at Stone County Middle School, Dearman openly supported fellow
Stone County Middle School teacher James Nightengale in his candidacy for
county superintendent. Nightengale was one of six candidates in the race for
superintendent; he eventually lost the superintendent race to Gwen Miller.
After Miller took office in January 2012, Dearman and several other teachers
who had supported Nightengale were reassigned to different schools.
Dearman was reassigned to Stone County Elementary School, where she
assumed the identical position of guidance counselor.
       In January 2013, Wendy Rogers, the Special Education Director for
Stone County School District, visited Dearman’s office. Rogers asserts that,
while visiting Dearman’s office, she noticed on Dearman’s desk a folder
containing an       individualized      education      program      (“IEP”)    for   one   of
Nightengale’s special education students. Dearman was not authorized to
view the confidential student information in the IEP folder. 1 Dearman met
informally with Rogers and Superintendent Miller a few days later. During
the meeting, Dearman told Miller that she had, at Nightengale’s request,
reviewed the IEP folder to ensure that Nightengale had properly completed the
evaluation paperwork. She also admitted to using Nightengale’s login and
password to access a confidential education profile on the School District’s
electronic database; again, Dearman asserted that she did this merely to
review whether Nightengale had properly completed students’ evaluation
paperwork.



       1 Dearman disputes when Rogers visited her office, but does not dispute that, at some
point, she was in unauthorized possession of the IEP folder for one of Nightengale’s students.
                                              2
    Case: 15-60506    Document: 00513633799    Page: 3   Date Filed: 08/11/2016



                                No. 15-60506
      On February 21, 2013, Miller notified Dearman by letter that she was
temporarily suspended with pay, and that Miller was recommending that
Dearman be “terminated” because she violated the Family Educational Rights
and Privacy Act (“FERPA”), 20 U.S.C. § 1232g et seq., and the Individuals with
Disabilities Education Improvement Act (“IDEIA”), 20 U.S.C. § 1400 et seq.,
when accessing students’ IEP information without the School District’s
authorization. Miller informed Dearman that she had a right to request a
hearing before the Stone County School Board concerning the recommendation
for discharge and interim suspension. Dearman requested a hearing, and on
March 4, 2013, she addressed the School Board. When speaking to the Board,
Dearman reiterated that, in accessing the IEP information, she was merely
seeking to help Nightengale correctly complete and submit his student
evaluations. She further asserted that, in the past, she had also helped Rogers
with similar evaluations.
      The Board never voted on Miller’s recommendation for termination. On
May 3, 2013, Dearman was informed by letter that Miller’s recommendation
for termination was being withdrawn and that the District would instead
simply not renew her employment contract at the end of its one-year term. The
letter informed Dearman that, under Mississippi state law, she was entitled to
specific reasons for the nonrenewal, as well as a hearing before the School
Board.   See Miss. Code. § 37-9-109(a) (stating that an employee who has
received notice of non-reemployment is entitled to “[w]ritten notice of the
specific reasons for nonreemployment, together with a summary of the factual
basis therefor.”); Miss. Code. § 37-9-109(c) (stating that an employee who has
received notice of non-reemployment is entitled to “[r]eceive a fair and
impartial hearing before the board or hearing officer”). Dearman requested
the reasons for her nonrenewal, and informed the School District that she
wished to have a hearing. In response, the School District sent a letter, dated
                                      3
     Case: 15-60506      Document: 00513633799        Page: 4     Date Filed: 08/11/2016



                                     No. 15-60506
May 17 and signed by Superintendent Miller, stating that Dearman’s contract
was not being renewed because of the FERPA and IDEIA violations. The
School District also informed Dearman that a hearing before the Board was set
for June 4, 2013.
       Under Mississippi state law, any employee requesting a hearing for a
nonrenewal decision is required to provide the school district in question with
specific information regarding the employee’s challenge to the nonrenewal; this
information must be provided within five days of the scheduled date for the
hearing. See Miss. Code § 37-9-109(d). If the employee fails to submit this
documentation in a timely fashion, the nonrenewal is deemed final without a
hearing. See id. On May 27, 2013, Dearman’s counsel mailed Dearman’s
response. On June 3, 2013, however, Dearman received a letter from the
School District stating that, because it had not received Dearman’s response
in a timely fashion, the nonrenewal of her employment contract was being
deemed final without a hearing. Dearman requested that the School District
continue the hearing and allow her to resend the response. The School District
denied her request.
       On April 30, 2013, Dearman filed suit against the School District. 2
Dearman alleged that the School District violated her First Amendment rights
when the School District fired Dearman for supporting Nightengale’s
campaign during the 2011 election for superintendent. Dearman also alleged
that the School District violated her due process rights under the Fourteenth
Amendment when it decided not to renew her employment contract without
first holding a hearing on the matter.




      2  Initially, Superintendent Miller was also named as a defendant in this action. The
parties, however, stipulated that the claims against Miller were due to be dismissed. On
March 20, 2015, the district court entered an order dismissing Miller as a defendant.
                                            4
     Case: 15-60506       Document: 00513633799          Page: 5     Date Filed: 08/11/2016



                                       No. 15-60506
       On June 22, 2015, the district court granted summary judgment denying
Dearman’s First Amendment and due process claims.                       The district court
reasoned that the First Amendment claim was due to be dismissed because
there was no evidence suggesting that Dearman’s protected conduct (i.e., her
support of Nightengale’s election campaign) was a “substantial or motivating
factor in the [School District’s] adverse employment decision.” The district
court further reasoned that the due process claim was due to be dismissed
because Dearman failed to comply with the state-law requirement that she
submit documentation at least five days in advance of the hearing on the non-
renewal of her employment contract. Because, under state law, Dearman’s
right to a pre-termination hearing was conditioned on her compliance with this
submission requirement, the district court concluded that Dearman waived her
right to a nonrenewal hearing. 3 Dearman filed a timely appeal.
                                              II.
       “We review the grant of a motion for summary judgment de novo,
applying the same standard as the district court.” Moss v. BMC Software, Inc.,
610 F.3d 917, 922 (5th Cir. 2010) (citing Threadgill v. Prudential Sec. Grp.,
Inc., 145 F.3d 286, 292 (5th Cir. 1998)). “The court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” FED.
R. CIV. P. 56(a). “When considering a motion for summary judgment, the court
views all facts and evidence in the light most favorable to the non-moving




       3  The district court also held that Dearman lacked a property interest in continued
employment. At oral argument, however, the School District conceded that Miss. Code § 37-
9-109’s protections against arbitrary dismissal act to create an expectation in continued
employment. Moreover we note that, in a previous opinion denying summary judgment to
Miller on the due process claim, the district court asserted that Miss. Code § 37-9-109 did, in
fact, create an interest in reemployment.
                                              5
    Case: 15-60506    Document: 00513633799     Page: 6   Date Filed: 08/11/2016



                                 No. 15-60506
party.” Moss, 610 F.3d at 922 (citing United Fire & Cas. Co. v. Hixson Bros.
Inc., 453 F.3d 283, 285 (5th Cir. 2006)).
                                       III.
                                       A.
      We begin by considering the district court’s dismissal of Dearman’s First
Amendment retaliation claim. Dearman contends that the School District
fired her in retaliation for supporting Nightengale’s 2011 campaign for
superintendent. As stated, Nightengale ultimately lost the race to Miller.
Miller later recommended to the School Board that Dearman be fired for
accessing students’ confidential information, and was involved in the
discussions that ultimately led to the nonrenewal of Dearman’s employment
contract by the School Board.
      To prove a First Amendment retaliation claim, Dearman must show that
“(1) she suffered an ‘adverse employment decision’; (2) her speech involved ‘a
matter of public concern’; (3) her ‘interest in commenting on matters of public
concern . . . outweigh[s] the Defendant's interest in promoting efficiency’; and
(4) her speech motivated the adverse employment decision.” Beattie v. Madison
Cty. Sch. Dist., 254 F.3d 595, 601 (5th Cir. 2001) (quoting Harris v. Victoria
Indep. Sch. Dist., 168 F.3d 216, 220 (5th Cir. 1999)). Here, the only contested
issue is causation. To establish causation, Dearman must show that she
engaged in protected conduct and that it was a motivating factor in her
discharge. Then, the burden shifts to the School District to show, by a
preponderance of the evidence, that it would have come to the same conclusion
regarding Dearman’s employment, even in the absence of the protected
conduct. See Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274,
287 (1977).
      Also, although wholly unbriefed by the parties, we point out that
Dearman has not sued Superintendent Miller or any other person in an
                                        6
     Case: 15-60506     Document: 00513633799        Page: 7   Date Filed: 08/11/2016



                                     No. 15-60506
individual capacity. Instead, she has sued only the School District. In bringing
her First Amendment claim against the School District directly, Dearman has
asserted a claim for municipal liability. See Beattie, 254 F.3d at 601–02.
“Municipal liability for constitutional torts arises when the execution of an
official policy causes the injury.” Id. at 602 (citing Monell v. Dep't of Soc. Servs.
of City of New York, 436 U.S. 658, 694 (1978)). Under Mississippi law, the
School Board itself, and not Miller, is the “official policy maker” for the School
District with respect to personnel decisions. See Miss. Code § 37-7-301(p)
(granting school boards the authority to “select all school district personnel in
the manner provided by law”).          The School District, however, apparently
concedes that, with respect to nonrenewal decisions such as this one, the School
Board has delegated final policy-making authority to Superintendent Miller.
See Appellee’s Brief, at 13 (“The Board actually made no decision in regards to
the non-renewal as it is the Superintendent’s decision alone unless the Board
is asked for a hearing . . . . Since Dearman failed to comply with the statutory
requirements for hearing on the non-renewal, the hearing did not take place
and the decision to non-renew Dearman became final and the Board was never
required to make a decision on the non-renewal.”); see also Beattie, 254 F.3d at
601–02 (stating that, under Mississippi law, a school district’s board is the
“official   policy   maker”   with    respect   to   employment      decisions,   but
acknowledging that “if, however, the board . . . delegated its policymaking
authority in the area of at-will employment to [the superintendent], it may be
liable” for the superintendent’s decisions).
       Assuming that the School Board delegated policy-making authority to
Superintendent Miller, we conclude that Dearman has not met her initial
burden of demonstrating that her protected speech was a “motivating” or
“substantial” cause for her discharge. As the district court noted, Dearman
has offered no evidence that Miller was even aware of Dearman’s support for
                                          7
    Case: 15-60506     Document: 00513633799    Page: 8   Date Filed: 08/11/2016



                                 No. 15-60506
Nightengale’s rival campaign. It follows that, if Superintendent Miller were
not aware of Dearman’s support for Nightengale’s campaign, that political
support could not have been a motivating factor in her decision to fire
Dearman. See Tharling v. City of Port Lavaca, 329 F.3d 422, 428 (5th Cir.
2003) (“It is axiomatic that a party cannot be ‘substantially motivated’ by a
circumstance of which that party is unaware.”).
      Although Dearman concedes that she has offered no direct evidence that
Superintendent Miller knew of Dearman’s support for Nightengale’s
campaign, she argues that circumstantial evidence of Miller’s knowledge
exists.    Specifically, Dearman points out that, before Miller’s election as
superintendent, Mike Gavin, the then-principal of Stone County Middle
School, warned Dearman and several other Nightengale supporters that
showing political support for Nightengale could have adverse employment
consequences. Dearman further emphasizes that, after Miller’s victory in the
superintendent election, Dearman and other Nightengale supporters were
transferred from Stone County Middle School to comparable positions at other
schools.
      This circumstantial evidence, however, does nothing to suggest that
Miller had knowledge of Dearman’s support for Nightengale’s campaign.
Perhaps more importantly, no evidence has shown that Miller held retaliatory
animus as a result of that support. The statements cautioning Stone County
Middle School teachers against showing support for Nightengale’s campaign
were made over a year before Dearman’s discharge, when Miller was not the
incumbent and there were five other candidates in the race. See Evans v. City
of Houston, 246 F.3d 344, 354 (5th Cir.2001) (“‘Close timing between an
employee's protected activity and an adverse employment action can be a
sufficient basis for a court to find a causal connection required to make out a
prima facie case of retaliation.’” (emphasis added) (quoting Swanson v. Gen.
                                       8
     Case: 15-60506      Document: 00513633799         Page: 9    Date Filed: 08/11/2016



                                      No. 15-60506
Servs. Admin., 110 F.3d 1180, 1188 (5th Cir. 1997))). Still further, there is no
evidence that Miller had any involvement in or knowledge of the warning’s
issuance. Similarly, Dearman offers no evidence that Miller was behind the
transfer of Nightengale supporters from Stone County Middle School to other
schools. 4
       Finally, Dearman asks us to infer retaliatory animus from the fact that
Nightengale, Miller’s rival in the superintendent election, also had his
employment contract non-renewed in early 2013. 5 Dearman alleges that the
close proximity between her and Nightengale’s’ discharge, standing alone,
creates a dispute of fact over whether she was fired for supporting
Nightengale’s campaign.          That Nightengale was also fired, however, is
irrelevant unless Dearman can offer some evidence that Miller actually knew
of Dearman’s support for Nightengale’s campaign; as we have already
explained, Dearman offers no such evidence. See Thompson v. Somervell Cty.,
Tex., 431 F. App’x 338, 342 (5th Cir. 2011) (“Even at the prima facie stage,
temporal proximity can only establish a causal link when it is connected to the
decision maker's knowledge of the protected activity.”).              In fact, Dearman
herself acknowledged in her deposition that she has no evidence that Miller
knew that she supported Nightengale’s campaign for superintendent. See
Deposition of Kristi Dearman, at 115 (“Q: Do you have any facts to—to make
you believe that Gwen Miller knew that you supported Jim Nightengale [for
superintendent]?” A: “No.”).



       4 Indeed, Dearman does not take issue with the School District’s assertion that the
decision to transfer Dearman to Stone County Elementary School was made by Rogers, not
Miller, and that the decision was made solely because the guidance counselor at the
elementary school had recently retired, leaving a vacancy. She also concedes that these
transfers, standing alone, are not “adverse employment actions,” and offers no evidence that
any other transferred teacher was later discharged.
       5 Nightengale’s discharge was based, in large part, on the same allegations regarding

the unauthorized sharing of confidential student information.
                                             9
    Case: 15-60506      Document: 00513633799        Page: 10    Date Filed: 08/11/2016



                                    No. 15-60506
      In sum, Dearman has failed to show that there is a genuine dispute of
fact regarding whether Superintendent Miller knew of Dearman’s support for
Nightengale’s campaign, and thus whether Dearman’s protected conduct was
a motivating factor in Miller’s decision not to renew her employment contract.
Accordingly, we affirm the district court’s grant of summary judgment
dismissing Dearman’s First Amendment retaliation claim.
                                           B.
      Dearman also alleges that the School District deprived her of a protected
interest in continued employment without due process of law when the School
District decided not to renew her employment contract without first providing
a hearing. The Fourteenth Amendment, standing alone, does not create a
protectable interest in continued public employment. See Bd. of Regents of
State Colls. v. Roth, 408 U.S. 564, 577 (1972). A government employee may,
however, possess an interest in continued employment by operation of an
employment contract or state law. See id. Where such an interest in continued
employment exists, a public employer may not deprive an employee of
continued employment without first providing due process of law. See
McDonald v. Mims, 577 F.2d 951, 952–53 (5th Cir. 1978).
      At oral argument, the School District conceded that, pursuant to Miss.
Code § 37-9-109, Dearman has a property interest in continued employment.
See Miss. Code § 37-9-109 (asserting that a non-renewed employee is entitled
to, among other protections, “written notice of the specific reasons for
nonreemployment” and the opportunity to receive “a fair and impartial hearing
before the board or hearing officer” regarding the nonrenewal). 6 The School


      6   Our precedents also indicate that Miss. Code § 37-9-109, as interpreted by
Mississippi state courts, creates a property interest in continued employment,
notwithstanding that its protections are principally procedural in nature. See McDonald,
577 F.2d at 952 (“Those employee rights guaranteed by [Miss Code § 37-9-109] preclude the
arbitrary dismissal of school teachers covered by the Act. This protection alone, under
                                           10
    Case: 15-60506       Document: 00513633799        Page: 11     Date Filed: 08/11/2016



                                      No. 15-60506
District, however, contends that Dearman waived these state-law procedural
protections when she failed to provide, within five days of the June 4th hearing
date, a written response to the School District’s reasons for her nonrenewal.
See Miss. Code § 37-9-109(d) (“Any employee requesting a hearing shall
provide the district, not less than five (5) days before the scheduled date for the
hearing, a response to the specific reasons for nonreemployment . . . . If the
employee fails to submit this documentation in a timely fashion, the
nonrenewal is deemed final without a hearing.”).                 In response, Dearman
asserts that she did provide the School District with a written response within
five days of the June 4, 2013 hearing date, and thus that she did not waive her
right to a hearing.
       Before arguing whether Dearman waived her state-law right to a
nonrenewal hearing, the parties must consider what the Fourteenth
Amendment’s Due Process Clause requires. In the pre-deprivation context, all
that federal due process requires is “notice and an opportunity to respond.”
McDonald v. City of Corinth, Tex., 102 F.3d 152, 155 (5th Cir. 1996). The
record establishes that Dearman received both. On February 21, 2013, the
School District notified Dearman that it was considering ending her
employment. At a regular meeting of the School Board on March 4th, with
Superintendent Miller in attendance, Dearman was given an opportunity to
respond to the School District’s reasons for her discharge. Dearman appeared
before Superintendent Miller and the Board and defended herself from the
accusations against her. Dearman also submitted a written rebuttal to the




Mississippi decisional law, creates a protectable property interest.”). These cases arguably
conflict with the general principle that a state law does not create a property interest in
continued employment simply by conditioning removal on the employer’s compliance with
certain procedures. See Bishop v. Wood, 426 U.S. 341, 345–47 (1976).
                                            11
   Case: 15-60506    Document: 00513633799      Page: 12   Date Filed: 08/11/2016



                                 No. 15-60506
allegations against her.    In other words, Dearman was afforded the full
panoply of federal due process protections.
      The termination of Dearman’s employment was later recategorized as a
“nonrenewal” of her contract. Although the state-law procedural requirements
for effecting each termination may differ, at bottom, the deprivation—i.e., an
interest in continued employment—remains the same. See Cleveland Bd. of
Educ. v. Loudermill, 470 U.S. 532, 541 (1985) (“‘Property’ cannot be defined by
the procedures provided for its deprivation.”); see also Shows v. Wayne Cty.
Sch. Dist., 71 F.3d 876, 1995 WL 725765, at *2 (5th Cir. 1995) (unpublished
decision) (asserting that Miss. Code § 37-9-109 simply creates “an expectation
in continued employment”). Moreover, the parties agree that, although the
School District went from “terminating” Dearman’s employment to simply not
renewing her contract, the School District’s stated reasons for ending
Dearman’s employment remained identical. Dearman had a full opportunity
to address the charges against her at the March 4th Board meeting. She does
not contend that her response to the School District’s reasons for terminating
her employment would have changed because the School District decided to
follow “nonrenewal” procedures to end her employment. In short, a second
hearing would have been redundant in every sense.
      Nor does it matter, at least for the purposes of due process analysis, that
the School District may have failed to comply with the nonrenewal procedures
set forth in Miss. Code § 37-9-109. The School District may have violated state
law when denying Dearman an official nonrenewal hearing. Given, however,
that Dearman did receive both notice and an opportunity to respond, this state-
law violation does not also amount to a violation of federal due process. See
Whatley v. Philo, 817 F.2d 19, 21 (5th Cir. 1987) (“To sustain the position that
state-mandated procedures add to the federal constitutional minimum, one
must show that ‘the procedures promised [were] denied in such a manner that
                                       12
    Case: 15-60506        Document: 00513633799          Page: 13     Date Filed: 08/11/2016



                                       No. 15-60506
the constitutional minimum is itself denied or an independent constitutional
deprivation is effected.’” (quoting Levitt v. Univ. of Tex. El Paso, 759 F.2d 1224,
1230 (5th Cir. 1985))). 7
       In sum, the School District gave Dearman notice of its intent to end her
employment. The School District provided her an opportunity to dispute the
reasons for that decision. Dearman appeared before the Board and defended
her actions; she also submitted a written response to the charges against her.
Accordingly, Dearman’s pre-deprivation due process rights were not violated. 8
                                              IV.
       Because Dearman has not established that her protected speech was the
cause of her discharge, and because Dearman received the pre-discharge



       7 In her reply brief, Dearman hinted at the existence of a separate due process claim
based on the deprivation of a “liberty interest” in her professional reputation. As counsel
acknowledged at oral argument, at no point in this case’s three-year history has Dearman
clearly asserted a separate due process claim based on the violation of a liberty interest. We
thus decline to address the claim on appeal.
        8 The dissenting opinion suggests Dearman was not afforded a “meaningful

opportunity to respond” because, by the School Board’s own concession, her March 4th
appearance before the Board was not a formal “hearing.” As we have noted, however,
whether the March 4th Board meeting was an actual “hearing” under state law is irrelevant
for the purposes of federal due process analysis. See, e.g., Patterson v. Yazoo City, Miss., 519
F. App’x 838, 842 (5th Cir. 2013) (“The jury was instructed that ‘due process does not require
a formal hearing, but it does require that the employee be given notice of the action that may
be taken against him, and a meaningful opportunity to tell his side of the issue.’ . . . [This
instruction] accurately summarizes the law in this circuit.”).
        In addition, the dissenting opinion argues the School Board’s decision to reword
Dearman’s discharge from a “termination” to a “nonrenewal” affects due process analysis
because of the differing levels of protection state law affords employees in each situation.
Under state law, the School Board must show some degree of unfitness when terminating an
employee during her term of contract, while non-renewals of employment are guarded only
against arbitrariness. Again, however, Dearman’s interest in continued employment is the
only property interest at issue, and Dearman has offered no argument regarding how this
state-law distinction adds to her federal due process rights. See Whatley, 817 F.2d at 21.
Moreover, as the dissenting opinion must acknowledge, not only is the burden on the School
Board lighter in non-renewal actions, but Dearman is hard-pressed to argue that her
nonrenewal was arbitrary, in so much as she has asserted no new grounds against dismissal
that she would have offered had she been granted a second opportunity to go before the School
Board.
                                              13
    Case: 15-60506     Document: 00513633799     Page: 14   Date Filed: 08/11/2016



                                  No. 15-60506
process due under the Fourteenth Amendment, the district court’s judgment
dismissing Dearman’s First Amendment retaliation and procedural due
process claims is, in all respects,
                                                                    AFFIRMED.




                                      14
   Case: 15-60506    Document: 00513633799      Page: 15   Date Filed: 08/11/2016



                                 No. 15-60506
JENNIFER WALKER ELROD, Circuit Judge, dissenting in part:
      I respectfully dissent from the majority opinion’s conclusion on Kristi
Dearman’s claim regarding the non-renewal of her contract. The school district
conceded at oral argument that Mississippi law conferred on Dearman a
property interest subject to procedural due process protection in the renewal
of her contract. The school district acknowledged in its brief and at oral
argument that “no hearing t[ook] place” before that property interest was
revoked.   With the issues thus narrowed, the parties’ briefing and oral
argument focused entirely on whether Dearman waived any right to a hearing
by failing to respond, pursuant to the procedure prescribed by Mississippi law,
to the school district’s stated reasons for non-renewing her contract. See Miss.
Code § 37-9-109(d). On that question, Dearman has plainly created a genuine
issue of fact: her counsel’s affidavit indicates that he timely mailed the
requisite response, and thus that no waiver occurred. Cf. Carter v. Allstate
Indem. Co., 592 So. 2d 66, 73–75 (Miss. 1991) (holding, in the context of
Mississippi statutory scheme governing notice of insurance cancellation, that
evidence that a document was mailed creates a rebuttable presumption that it
was received).
      Instead, the majority opinion affirms summary judgment on a ground
not considered by the district court and not argued by the school district on
appeal: that the school board’s March 4, 2013 meeting, at which Dearman
spoke regarding the then-pending recommendation that she be terminated,
sufficed as an opportunity to be heard regarding the (as yet non-existent)
recommendation that Dearman’s contract be non-renewed. This reasoning
side-steps not only the general acknowledgement in the school district’s brief
that “no hearing t[ook] place” on the non-renewal recommendation, but also a


                                      15
   Case: 15-60506     Document: 00513633799     Page: 16   Date Filed: 08/11/2016



                                 No. 15-60506
specific concession by the school district’s counsel during a deposition that the
March 4th meeting was “not a hearing on a termination or nonrenewal.”
      In any event, even putting these concessions aside, the March 4th
meeting did not afford Dearman an opportunity to be heard on her non-
renewal. “The fundamental requirement of due process is the opportunity to
be heard ‘at a meaningful time and in a meaningful manner.’” Matthews v.
Eldridge, 424 U.S. 319, 333 (1976) (quoting Armstrong v. Manzo, 380 U.S. 545,
552 (1965)). Without the use of a crystal ball, the March 4th board meeting
could not possibly have supplied an opportunity to be heard “at a meaningful
time” regarding a proposed non-renewal of which Dearman was not even
notified until May 3, 2013, nearly two months later.
      Nor could the March 4th board meeting have supplied an opportunity to
be heard “in a meaningful manner,” given that the substantive standards for
termination and non-renewal are different under Mississippi law. A teacher
can only be terminated “[f]or incompetence, neglect of duty, immoral conduct,
intemperance, brutal treatment of a pupil or other good cause.” Miss. Code
§ 37-9-59.   A non-renewal, by contrast, merely must not be “arbitrary.”
McDonald v. Mims, 577 F.2d 951, 952 (5th Cir. 1978); see Miss. Code § 37-9-
105 (requiring that an employee receive notice “stating the reasons for the
proposed nonreemployment”). This distinction belies the majority opinion’s
pronouncement that “Dearman had a full opportunity to address the charges
against her at the March 4th Board meeting” and therefore that “a second
hearing would have been redundant in every sense.” I respectfully dissent.




                                       16